Citation Nr: 0907569	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1946 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran presented testimony at a RO formal hearing in 
September 2006.  A transcript of the hearing is associated 
with the claims folder.

By way of background, the Veteran sought service connection 
in February 1956 for a nervous condition resulting from an 
in-service parachuting injury, and the RO denied service 
connection in a May 1956 rating decision.  In November 2003, 
the Veteran filed a claim for "PTSD/Anxiety Reaction/Nervous 
Condition" stemming from this in-service experience, which 
the RO treated as a new claim for PTSD and subsequently 
denied service connection, as reflected by the May 2004 
rating decision on appeal.  However, as evidenced by his 
submitted statements and RO formal hearing testimony, the 
Veteran is essentially asserting the same claim for which he 
was denied service connection in 1956.  Therefore, the Board 
construes this claim as a claim to reopen and has accordingly 
rephrased the issue on appeal.
   
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's psychiatric disability 
claim has been received.  Accordingly, this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development before 
readjudicating the claim on the underlying merits.  VA will 
notify the Veteran if further action is required.




FINDINGS OF FACT

1.  In a May 1956 decision, the RO denied service connection 
for a psychiatric disability, then referred to as 
nervousness, blackouts, and headaches.  Following receipt of 
notification of that determination, the Veteran did not 
initiate a timely appeal of the denial, and the decision 
became final.

2.  The evidence received since the RO's May 1956 denial of 
service connection for a psychiatric disability, now claimed 
as PTSD/Anxiety Reaction/Nervous Condition, includes evidence 
of a present psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability, including PTSD, is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to reopening the Veteran's claim for 
entitlement to service connection for a psychiatric 
disability, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.



II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a psychiatric disability, then referred to as a claim for 
nervousness, blackout spells, and headaches, was denied by a 
May 1956 rating decision.  The Veteran failed to appeal, and 
his claim became final.  38 C.F.R. § 20.1103.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the Veteran's earlier claim on the basis that 
these conditions were not shown by the evidence of record.

At the time the Veteran's claim was denied, the evidence of 
record consisted of the Veteran's WD-53 form, service medical 
records, a VA hospital admission report, a response to a 
request for medical records from a private physician, a 
response to a request for the Veteran's service medical 
records from his foreign assignment, and statements from the 
Veteran and his father.  The Veteran's WD-53 form reflected 
service outside the continental United States from October 
1946 to December 1948 and the Army of Occupation Medal, 
Japan.  When submitting his claim, the Veteran asserted that 
in December 1948 while stationed in Japan, he had a 
parachuting injury during which he injured his left arm and 
that he received treatment for his left arm injury and 
nervousness.  However, the Veteran's service medical records 
from his service in the United States contained no evidence 
of any such injury.  The RO requested the Veteran's treatment 
records from his period of service in Japan for his claimed 
treatment, and the Army responded that "[n]o additional 
medical records were found."  (To date, none of the 
Veteran's treatment records from his period of service in 
Japan have been associated with the Veteran's claims file.)  
Additionally, the Veteran reported that he had been treated 
for a nervous breakdown in 1950, but the RO's attempt to 
obtain these treatment records was unsuccessful.  The 
Veteran's father also submitted a statement describing his 
observation of the Veteran's nervous condition after his 
separation from service, including his symptoms of fitful 
sleeping, nervous rigors, and complaints of headaches and eye 
trouble.  A February 1956 VA hospital admission record 
reflects that the Veteran was admitted after complaining of 
blackout spells for the past three weeks, and he reported a 
history of the "shakes" following an in-service parachute 
jump in which he incurred minor injuries.  After ruling out 
the presence of a brain tumor, an opinion that the Veteran 
suffered from an emotional tension problem was noted.

The Veteran's newly submitted evidence includes VA treatment 
records and some service personnel records submitted by the 
veteran.  (A response from the National Personnel Records 
Center (NPRC) reflects that the records could not be 
located.)  The records the Veteran submitted reflect that he 
participated in several parachute jumps while stationed in 
Japan.  The Veteran's recent VA treatment records reflect 
several references to the Veteran's psychiatric state, 
including an April 2005 reference to the Veteran's long 
history of general anxiety, obsessive personal style, and 
some apparent PTSD from service; a February 2006 reference to 
the Veteran's reports of anxiety and mood swings; a May 2006 
reference to the Veteran's long history of depression; a June 
2006 reference to the Veteran's history of anxiety and 
reports of panic attacks; and an August 2006 assessment of 
PTSD, general anxiety disorder, and depression.

The Veteran's newly submitted evidence reflects evidence of a 
current psychiatric disorder and therefore relates to the 
reason that the Veteran's claim was originally denied.  
Additionally, coupled with the lay evidence provided by the 
Veteran's father and the 1956 VA hospital records reflecting 
that the Veteran manifested symptoms of a psychiatric 
disability not long after his discharge from service, the 
evidence suggests a potential nexus between the Veteran's in-
service experiences and his current psychiatric condition.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.


REMAND

As discussed above, the Veteran originally sought service 
connection for a psychiatric disability as the result of an 
in-service parachuting injury in 1956, and lay evidence and a 
VA hospital record reflect the Veteran's manifestation of 
psychiatric symptoms, including sleeping disturbances, 
nervousness, and "blackout spells," not long after his 
discharge from service.  Furthermore, the Veteran's recent VA 
treatment records reflect several references to a current 
psychiatric disorder, including anxiety, depression, and 
PTSD.  Accordingly, a VA examination is warranted to 
determine the exact nature of the Veteran's current 
psychiatric disorder and its relationship to service.  See 
McClendon, 20 Vet. App. at 86.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain the Veteran's VA 
treatment records from November 2006 to 
the present.

2.  The Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any current 
psychiatric disorder.  The claims file should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any diagnosed psychiatric disorder is 
related to service. Specifically, the 
examiner is asked to address whether the lay 
observations outlined in the letter submitted 
by the Veteran's father, the symptoms noted 
during the Veteran's 1956 VA hospitalization 
and/or the symptoms the veteran recalls he 
exhibited during service were the 
manifestations of a current psychiatric 
disability that had its onset in service.  A 
complete rationale should be provided for all 
opinions expressed. 
 
3.  Following completion of the above, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


